Citation Nr: 0422183	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  93-09 207	)	DATE
	)
	)


THE ISSUE

Whether a May 1, 2002 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for right 
ear hearing loss, and a compensable rating for history of a 
perforated left tympanic membrane, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes before the Board on the veteran's October 
2003 motion alleging CUE in a May 2002 Board decision which 
denied service connection for right ear hearing loss and a 
compensable rating for service-connected history of 
perforated left tympanic membrane.  


FINDING OF FACT

A May 2002 Board decision, which denied the veteran's claims 
for service connection for right ear hearing loss, and a 
compensable rating for history of perforated left tympanic 
membrane, was reasonably supported by evidence then of record 
and prevailing legal authority; the Board decision was not 
undebatably erroneous. 


CONCLUSION OF LAW

There was no CUE in the May 2002 Board decision, which denied 
the veteran's claims for service connection for right ear 
hearing loss, and a compensable rating for history of 
perforated left tympanic membrane.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims CUE in a Board decision dated in May 2002, 
which denied service connection for right ear hearing loss, 
and a compensable rating for history of perforated left 
tympanic membrane.  Motions filed based on CUE in prior Board 
decisions are not appeals, and the notice and duty to assist 
provisions of the law are inapplicable to such cases.  See 38 
U.S.C.A. §§ 5103, 5103A , 7111 (West 2002); 38 C.F.R. §§ 
3.159, 20.1402 (2003); Livesay v. Principi, 15 Vet. App. 165 
(2001). 

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411 (2003).  

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a).  Generally, CUE is present when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. § 
20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following:  (1) 
Changed diagnosis--a new diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) duty to 
assist-the VA's failure to fulfill the duty to assist; and, 
(3) evaluation of evidence--a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); See 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 15 Vet.App. 302 (2001), 13 Vet. App. 1 (1999); Bustos 
v. West, 179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. 
App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).  

The veteran's first allegation of error is that it was CUE 
for the Board to have decided the issue of service connection 
for right ear hearing loss, and he points to a Board hearing 
transcript in which he said that the right ear was not at 
issue.  However, an appeal as to the issue of service 
connection for bilateral hearing loss (hearing loss of the 
left and right ears) had been previously perfected.  A May 
1995 Board decision denying service connection for bilateral 
hearing loss was appealed to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the Board 
decision in a May 1996 order; thus, the claim remained on 
appeal.  Subsequently, the RO granted service connection for 
left ear hearing loss, but the issue of service connection 
for right ear hearing loss remained in appellate status.  

At the time of the May 2002 Board decision, once a 
substantive appeal was submitted, the substantive appeal 
could only be withdrawn in writing, by the appellant or his 
representative.  38 C.F.R. § 20.204 (2002).  The veteran's 
statement at the hearing, to the effect that the right ear 
was not at issue, was not an unequivocal expression of the 
veteran's intent to withdraw the issue from appellate 
consideration, and, in any event, was not in writing.  
Therefore, the Board's determination that the issue was 
properly before it in May 2002 was in accordance with the law 
then in effect, and not CUE.

Moreover, the veteran's remaining contentions as to this 
issue address the merits of the issue, i.e., that it was 
error for the Board to have denied the claim.   

The veteran claims that the service medical records do show 
hearing loss, contrary to the Board's decision, which noted 
no complaints, treatment, or diagnosis of hearing loss while 
on active duty.  However, although the service medical 
records show references to complaints of diminished hearing, 
the complaints refer to the left ear, for which service 
connection is in effect.  Although there are non-specific 
notations of hearing loss, none of the records show hearing 
loss specifically in the right ear indicate hearing loss in 
the right ear, including the VA audiology examination in 
August 1997.  Moreover, the paragraphs following that 
identified by the veteran specifically refer to the right 
ear; the findings of fact, conclusion of law, and order all 
correctly identify the right ear; and the veteran is already 
service-connected for the left ear hearing loss.  Thus, 
failing to identify the ear in question as the right ear in a 
single paragraph in the decision had no effect on the 
decision, and cannot be considered to have been CUE.  

The veteran also alleges that the Board was erroneous in 
finding that 38 U.S.C.A. § 1154(b) did not apply.  However, 
38 U.S.C.A. § 1154(b) is a statute which addresses the 
evidence required to establish whether a disability was 
incurred (or aggravated) in service, and not whether he has a 
current disability.  The application of 38 U.S.C.A. 
§ 1154(b), which provides a reduced evidentiary threshold for 
service connection for disabilities incurred in combat, even 
if appropriate, would not have manifestly changed the 
outcome, since the veteran did not have a current right ear 
hearing loss disability.  Therefore, there was no CUE in 
finding this statute was not applicable.  See 38 C.F.R. § 
20.1403(c).  

The veteran also alleges, in essence, that post-service 
records show the presence of current hearing loss.  Impaired 
hearing will be considered a disability for VA purposes when 
the thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The medical 
evidence of record, dated during and after service, does not 
show hearing loss in the right ear to the extent required to 
constitute a hearing loss disability for VA purposes, and a 
VA examination in August 1997 did not show a hearing loss 
disability in the right ear, for VA purposes.  While there 
was a diagnosis of mild high-frequency hearing loss in the 
right ear, there were no findings meeting the criteria of 
38 C.F.R. § 3.385.  Thus, the Board decision was not 
erroneous.  In this regard, a disagreement as to how the 
facts were weighed or evaluated is not CUE.  38 C.F.R. § 
20.1403(d).

With respect to the issue of a compensable rating for 
residuals of a perforated left tympanic membrane, the veteran 
alleges that the Board erroneously used its own 
unsubstantiated medical judgment in stating that his ear was 
not susceptible to pain.  However, even if so, the veteran 
has not demonstrated how such an error would have would have 
manifestly changed the outcome when it was made.  As noted 
above, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be CUE.  38 
C.F.R. § 20.1403(c).  The rating schedule does not provide 
for a compensable rating for a perforated tympanic membrane.  
38 C.F.R. § 4.87, Code 6211.  Moreover, the VA examination in 
August 1997 did not find any scarring of the tympanic 
membrane; therefore, it was not erroneous for the Board to 
have declined to evaluate the condition as a tender, painful 
scar, under 38 C.F.R. § 4.118, Code 7804.  Additionally, the 
medical evidence did not show objective signs of pain in the 
left ear to be currently present.  Therefore, the discussion 
as to whether pain could theoretically be objectively shown 
was not necessary to the decision, and any resulting error 
was harmless.    

The veteran also states that his Agent Orange claim should 
have been addressed by the Board.  However, the Board does 
not have jurisdiction over a claim until the veteran has 
appealed a decision of the agency of original jurisdiction 
(AOJ).  See 38 U.S.C.A. § 7104(a). 

The veteran also contends that the duty to assist was not 
complied with in his case.  As stated above, the VA's failure 
to fulfill the duty to assist is not CUE.  38 C.F.R. § 
20.1403(d).  

The veteran's other statements set forth in his motion do not 
contain specific allegations of error in fact or law.  While 
he believes that the Board "lied" and "spin doctored" his 
case, such allegations must be accompanied by specific 
allegations of fact or law which meet the criteria discussed 
above, in particular, which would compel a different outcome.  
See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403(a).  There was no 
undebatable error of fact or law in the May 2002 Board 
decision that would have manifestly changed the outcome, and 
there was no CUE in that decision.  Thus the Board must deny 
the current motion to revise or reverse the May 2002 Board 
decision based on alleged CUE.


ORDER

The motion that there was CUE in the May 2002 Board decision 
is denied.



                       
____________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



